DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 and 24-30 are currently pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Ratchford on 03/11/2021.
The application has been amended as follows: 
1. (Currently amended)	An electrocardiograph (EGG) patch, comprising:
a first electrode;
a second electrode;
a high pass filter configured to receive a bias voltage and provide the bias voltage to the first electrode and the second electrode; and
a signal processing unit configured to generate the bias voltage and provide the bias voltage to the high pass filter through a line connected between the high pass filter and the signal processing unit, wherein the line is connected to a first node of the high pass filter, the first node directly connected between a first resistor and a second resistor included in the high pass filter, the first resistor connected to a transmission line 
24. (Currently amended) An electrocardiograph (ECG) patch, comprising:
a first electrode configured to detect a first ECG signal;
a second electrode configured to detect a second ECG signal;
a high-pass filter configured to perform high-pass filtering on the first ECG signal to generate a first high-pass filtered signal, and to perform high-pass filtering on the second ECG signal to generate a second high-pass filtered signal; and
a signal processing unit configured to generate an ECG output signal based on a difference between the first ECG signal and the second ECG signal,
wherein the high-pass filter is further configured to generate a first bias voltage based on a driving voltage received from the signal processing unit and provide the first bias voltage to the first electrode, and to generate a second bias voltage based on the driving voltage and provide the second bias voltage to the second electrode,
wherein the signal processing unit is connected to a first node of the high-pass filter, the first node electrically connected to a first transmission line for providing the first bias voltage to the first electrode and a first wire for providing the second bias voltage to the second electrode,
wherein the high-pass filter comprises: a first resistor connected between a third transmission line and the first node connected to a fifth pad of the signal processing unit; and a second resistor connected between the first transmission line and the first node.


a first capacitor connected between the first transmission line and [[a]] the third transmission line, wherein the first transmission line is connected to a first pad of the signal processing unit;
a second capacitor connected between the first wire and a second transmission line, wherein the second capacitor is connected to a second pad of the signal processing unit;


a third resistor connected between the first node and the second transmission line; and
a fourth resistor connected between the first node and the first wire.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (Golda ‘432 and Felix ‘877 as previously cited) do not disclose nor render obvious the presently claimed invention. Though the prior art teaches utilizing a high pass filter (which include a resistor and capacitor) for ECG monitoring, the physical connections and their locations between the above claimed components were not known before the effective filing date. If the known parts were . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 







/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794